DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 29-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2021.
Applicant’s election without traverse of Group III, claims 39-56, in the reply is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2 and 4: REPLACE “programme” WITH -- program--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for “an external electronic device”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Claim 39 recites “an input output unit further connected to the central processing unit for connecting to an external electronic device”. The instant specification merely recites the identical language without explanation of what the external electronic device is. It appears that this may be generically referring to any external electronic device that it may connect to. However, as recited in the claim it is difficult to ascertain the scope of the limitation and the specification does not provide further clarity as to how this limitation should be viewed to determine the meets and bounds for the claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claim 39 recites “an input output unit further connected to the central processing unit for connecting to an external electronic device”. It is difficult to ascertain the scope of this limitation in regards to “an external electronic device” and the specification does not provide further clarity as to how this limitation should be viewed to determine the meets and bounds for the claim. The scope is thus unclear. Additionally, it is unclear if “an external electronic device” is meant to be positively recited in the claim or not. Examiner is interpreting this component as being functionally claimed and thus this limitation is given limited patentable weight.
Claim 49 recites the limitation "the terminals".  There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitation “the second shot peening valve”. There is insufficient antecedent basis for this limitation in the claim.
Claim 51 recites the limitation “some of the terminals”. This limitation is unclear as to whether these terminals are positively recited or not and the term “some” is also unclear as to the scope of the claim.
Claim 54 recites the limitation “the second shot peening valve”. There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation “the shot peening control valve”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Yamamoto (US 6,694,789). 
Re Claim 39, as best understood, Yamamoto discloses a shot peening valve controller comprising: a central processing unit 58/60 configured to carry out instructions of a computer program (Col. 4, lines 1-20); a memory 54 connected to the central processing unit for storing information of the computer program (Col. 4, lines 1-20); an input output unit further connected to the central processing unit [for connecting to an external electronic device] (Col. 4, lines 1-20; i.e. display, input device 56); and an internal bus additionally connected to the central processing unit, the memory, the input output unit or a combination of any of these components (Col. 4, lines 1-20; internal bus is .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Official Notice.
Re Claim 40, Yamamoto discloses the user interface comprises a display for showing text and graph (Col. 4, lines 1-20) but not explicitly disclose a flat panel display. However, flat panels are standard in the industry for computer displays, Examiner takes Official Notice that flat panel displays are readily known and used. It would be obvious to one of ordinary skill in the art to utilize a flat panel in order to ensure a clear screen such that the data can be viewed clearly and since this is standard equipment.
Re Claim 48, Yamamoto discloses connection to at least one shot peening valve (Fig. 1-2) but is silent to a detachable connector. However, Examiner takes Official Notice that detachable connectors are common in electronics for connecting components since it allows for easy replacement of components, thus it would be obvious to one of ordinary skill in the art to utilize a detachable connector in order to allow for easy replacement of components and is commonly known in the art.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Kessler (US 5,249,140).
Re Claim 41, Yamamoto does not disclose a local power supply that is connected to the central processing unit. However, Kessler.
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Colman (PGPub 2002/0108440).
Re Claim 42, Yamamoto does not disclose a reset switch.  However, Colman teaches a reset switch for clearing errors (para. 24). It would be obvious to one of ordinary skill in the art to utilize a reset switch, as taught by Colman, for the purpose of clearing storage space on the system and removing data that is not needed or wanted by the user.
 Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Schwabl (US 5,714,938).
Re Claims 43-44, Yamamoto does not explicitly disclose a protector for shielding components of the controller, the protector comprises a sheltered heat dissipater for discharging hot air but inaccessible to falling dust or liquid spillage. However, Schwabl teaches a protector 24 comprising a sheltered heat dissipater 22 for discharging hot air but inaccessible to falling dust or liquid spillage (Fig. 2; Col. 3, lines 32+). It would be obvious to one of ordinary skill in the art to utilize a protector comprising a sheltered heat dissipater, as taught by Schwabl, for the purpose of ensuring the computer components are safe and can operate under any conditions and also since it is well known in the art to provide protection for electronic components.
Claims 45-47, 50-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Burney (US 3,423,976).
Re Claim 45-47, Yamamoto does not disclose the shot peening valve controller is configured to process signals from multiple shot peening valves simultaneously, the shot peening valve controller is configured to power multiple shot peening valves concurrently, the Burney .
Claims 45-47, 49-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Saffe (GB2271491A).
Re Claim 45-47, Yamamoto does not disclose the shot peening valve controller is configured to process signals from multiple shot peening valves simultaneously, the shot peening valve controller is configured to power multiple shot peening valves concurrently, the input output unit comprises terminals connecting multiple shot peening valves respectively. However, Saffe teaches a valve controller is configured to process signals from multiple valves simultaneously (pg. 1, last 4 lines; pg. 2, lines 1-11; pg. 5), the valve controller is configured to power multiple valves concurrently (pg. 4, lines 4—37; pg. 5, lines 6-13), the input output unit comprises terminals connecting multiple valves respectively (pg. 5, lines 6-13). It would be obvious to one of ordinary skill in the art to utilize these controller configurations, as taught by Saffe, for the purpose of providing well-known controller techniques used in controllers for effective control of valves and also to provide a more efficient system of controlling multiple valves which is not dependent on individual lines to connect to each individual valve (pg. 2, third paragraph). 
Re Claim 49-53, Yamamoto discloses a shot peening valve assembly comprising: the shot peening valve controller according to claim 39; and a first shot peening valve 26 connected to the shot peening valve controller (Fig. 1-2). Yamamoto does not disclose first shot peening valve connected to the terminals of the shot peening valve controller, a second shot peening valve connected to the terminals of the shot peening valve controller, an electrical cable that is connected to the first shot peening valve, the second shot peening valve and some of the terminals of the shot peening valve controller, Saffe teaches multiple valves connected to the terminals of the valve controller, an electrical cable that is connected to the first shot peening valve, the second shot peening valve and some of the terminals of the shot peening valve controller, at least one wire of the electrical cable is shared by the first shot peening valve and the second shot peening valve, the electrical cable comprises a protective layer (Fig. 1; pg. 1, last 4 lines; pg. 4, esp. note last 2 lines of pg. 4: “continuous with a lead connected to each individual valve”). It would be obvious to one of ordinary skill in the art to utilize these controller configurations, as taught by Burney, for the purpose of providing well-known controller techniques used in controllers for effective control of valves and also to provide an efficient system of controlling multiple valves as well as allowing coordinated control over the machine operation and peening of the component effectively.
Re Claim 54, as best understood, Yamamoto discloses a shot peening equipment comprising: the shot peening valve assembly according to claim 49; a first blast hose 16 that is installed with the first shot peening valve 26 (Fig. 1-2). Yamamoto does not disclose both the first shot peening valve and the second shot peening valve are connected to the shot peening valve controller for operating the first shot peening valve and the second shot peening valve independently. However, Saffe teaches multiple valves connected to the valve controller for operating the first shot peening valve and the second shot peening valve independently (Fig. 1; pg. 1, last 4 lines; pg. 4, esp. note last 2 lines of pg. 4: “continuous with a lead connected to each individual valve”). It would be obvious to one of ordinary skill in the art to utilize this 
Re Claim 55, Yamamoto discloses a computer 52 that is connected to the shot peening control valve (Fig. 1-2; first para. on Col. 4). 
Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Saffe, in further view of Kessler (US 5,249,140).
Re Claim 56, Yamamoto does not disclose a power supply unit for powering the shot peening valve controller, the shot peening valve assembly, the shot peening equipment or a combination of any of these. However, Kessler teaches a power supply unit 56 for powering valve controller and system (Col. 3, lines 40-59). It would be obvious to one of ordinary skill in the art to utilize a local power supply, as taught by Kessler, for the purpose of providing primary or backup power (Col. 3, line 58).
Claims 39-40, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (PGPub 2013/0125600) in view of Balan ("Control Systems in Shot Peening - A Discussion", May 2014, pages 22, 26, 28).
Re Claim 39, as best understood, Kobayashi discloses a shot peening valve controller comprising: a central processing unit configured to carry out instructions of a computer program (i.e. Balan teaches a user interface for displaying performance data of the shot peening valve controller (pg. 22, first paragraph; page 26, 2nd paragraph on left side and 3rd paragraph on right side and figure). It would be obvious to one of ordinary skill I the art to utilize user interface for displaying performance data of the shot peening valve controller, as taught by Balan, for the purpose of enabling enhanced control over the peening process and since this is well known equipment in the art.
Re Claim 40
Re Claim 46, Kobayashi discloses the shot peening valve controller is configured to power multiple shot peening valves concurrently (Fig. 7; para. 70-80).  
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Balan, in further view of Kessler (US 5,249,140).
Re Claim 41, Kobayashi does not disclose a local power supply that is connected to the central processing unit. However, Kessler teaches a local power supply 56 that is connected to a central processing unit (Col. 3, lines 40-59). It would be obvious to one of ordinary skill in the art to utilize a local power supply, as taught by Kessler, for the purpose of providing primary or backup power (Col. 3, line 58).
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Balan, in further view of Colman (PGPub 2002/0108440).
Re Claim 42, Kobayashi does not disclose a reset switch.  However, Colman teaches a reset switch for clearing errors (para. 24). It would be obvious to one of ordinary skill in the art to utilize a reset switch, as taught by Colman, for the purpose of clearing storage space on the system and removing data that is not needed or wanted by the user.
Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Balan, in further view of Schwabl (US 5,714,938).
Re Claims 43-44, Kobayashi does not explicitly disclose a protector for shielding components of the controller, the protector comprises a sheltered heat dissipater for Schwabl teaches a protector 24 comprising a sheltered heat dissipater 22 for discharging hot air but inaccessible to falling dust or liquid spillage (Fig. 2; Col. 3, lines 32+). It would be obvious to one of ordinary skill in the art to utilize a protector comprising a sheltered heat dissipater, as taught by Schwabl, for the purpose of ensuring the computer components are safe and can operate under any conditions and also since it is well known in the art to provide protection for electronic components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ryan J. Walters/Primary Examiner, Art Unit 3726